
	

113 S906 IS: Changing How America Reduces Greenhouse Emissions (CHARGE) Act
U.S. Senate
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 906
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2013
			Mr. Crapo (for himself,
			 Mr. Wyden, Ms.
			 Cantwell, and Mr. Risch)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  technologies through which a vehicle qualifies for the credit for new qualified
		  plug-in electric drive motor vehicles.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Changing How America Reduces
			 Greenhouse Emissions (CHARGE) Act.
		2.Credit for new
			 qualified plug-in electric drive motor vehicles allowed for vehicles with
			 alternative electrical energy storage devices
			(a)Credit allowed
			 for new technology
				(1)In
			 generalSubparagraph (F) of section 30D(d)(1) of the Internal
			 Revenue Code of 1986 is amended—
					(A)by striking
			 battery and inserting power source, and
					(B)in clause (i), by
			 inserting (or, in the case of a power source which is not a battery, the
			 appropriate energy equivalent to such capacity, as determined by the
			 Secretary) after 4 kilowatt hours.
					(2)Conforming
			 amendmentSubsection (d) of section 30D of such Code is amended
			 by redesignating paragraph (4) as paragraph (5) and by inserting after
			 paragraph (3) the following new paragraph:
					
						(4)Power
				sourceThe term power source includes a battery or
				an alternative electrical energy storage
				device.
						.
				(b)Amount of
			 credit
				(1)In
			 generalParagraph (3) of section 30D(b) of the Internal Revenue
			 Code of 1986 is amended by inserting at the end the following new sentence:
			 In the case of any new qualified plug-in electric drive motor vehicle
			 which uses a power source other than a battery, this first sentence of this
			 paragraph shall be applied by substituting the appropriate energy equivalent
			 measurement for the number of kilowatt hours..
				(2)Conforming
			 amendmentThe heading of paragraph (3) of section 30D(b) of such
			 Code is amended by striking Battery capacity and inserting
			 Capacity.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
